ORDER

PER CURIAM.
Darren Robinson (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant contends that his attorney provided ineffective assistance of counsel because he: (1) failed *257to call a witness who would have bolstered Movant’s defense; and (2) neither called Movant to testify nor informed him that it was his ultimate decision whether to testify-
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).